DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 9 December 2020, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claims 1, 29, and 31 are objected to because of the following informalities:
In claim 1, in the newly added limitation, “the perform vessel” should be replaced with “the preform vessel”.
In claim 29, in the newly added limitation, it appears that “the corresponding preform vessels” should be replaced with “the corresponding preform vessel” (note the deletion of the “s” from “vessels”).
In claim 31, in the newly added limitation, it appears that “the plurality of preform vessels” should be replaced with “the respective preform vessel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-26, 28, 29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Specifically, the original disclosure fails to provide support for the limitation added to claims 1, 29, and 31 that no portion of the heat pots directly contacts the preform vessel during heating of the preform vessel. This is not shown in the drawings or discussed in the specification. Furthermore, the limitation at issue is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. See MPEP 2173.05(i).
Claims 2-5, 7-26, and 28 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 13-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over World Patent Application Publication No. WO 2013/069426 (“Kurokawa”) in view of U.S. Patent Application Publication No. 2014/0131920 (“Nakahara”), cited in an IDS, and U.S. Patent Application Publication No. 2013/0189385 (“Zoppas”).
Regarding claim 1, Kurokawa discloses a method of forming a product in a desired first shape (see page 1, lines 12-14, page 2, lines 1-11, and page 3, lines 6-26, of the attached translation as well as Figure 1; the transparent bottle 10 corresponds to the claimed product, with the desired shape being that shown in Figure 1), comprising the steps of:
a) providing a chemical composition comprising polypropylene (see page 1, lines 12-14, page 2, lines 1-11, page 3, lines 28-33, page 5, lines 38-45, and Figures 2 and 4; the pellets 30 of polypropylene-based resin composition are loaded into the raw material hopper 24 of the injection molding machine main body 21);
b) forming a preform vessel of the chemical composition (the preform 33 is formed from the pellets 30; see Figure 2, page 5, line 38, to page 6, line 2, and page 6, lines 16-18; see also the preform 55 of Figure 4) in a second shape having an open end (see Figures 2 and 4), wherein selection of the second shape is based on the desired first shape (each of the preform 33/55 and the transparent bottle 10 has an opening at the upper end thereof; see Figures 1, 2, and 4; see also Figure 3);
c) heating the preform vessel at a plurality of positions on the preform vessel (each preform is heated along its length by the heater 61; see Figure 4 and page 10, lines 6-9; please note that the 
d) advancing a nozzle (the extension rod 64; see Figure 4 and page 9, lines 27-29) into the open end of the heated preform vessel (see Figure 4 and page 10, lines 6-12; see also Figure 3);
e) covering the heated preform vessel and nozzle with a mold (the stretch blow mold 62; see Figure 4 and page 10, lines 11 and 12) having a cavity with an internal surface shaped corresponding to the desired first shape (see Figure 4 and page 10, lines 7-12; see also Figure 3 and page 7, lines 24-30);
f) blowing air through the nozzle into the heated preform vessel, wherein the blown air expands the heated preform vessel to couple the expanded preform vessel with the internal surface of the cavity (see Figure 4 and page 10, lines 7-12; see also Figure 3 and page 7, lines 21-26); and
g) forming, from the expanded preform vessel and within the cavity, a second vessel in the desired first shape (the transparent bottle 10 is formed in the stretch blow mold 62; see Figure 4 and page 10, lines 11 and 12, as well as Figure 1; see also Figure 3 and page 7, lines 28-30).
Kurokawa does not disclose that the heating is performed with a plurality of heat pots, wherein each of the heat pots is configured to heat a corresponding one of the plurality of positions on the preform vessel by raising a temperature of the heat pot to a respective temperature, wherein a respective temperature of a first one of the heat pots is different from another respective temperature of a second one of the heat pots, wherein the temperatures of the heat pots are based on the desired first shape of the product. Instead, as discussed above, Kurokawa uses the heater 61 to heat the preforms. See Figure 4 and page 10, lines 6-9.
e.g., in a range of 100-450 °C. Similarly, the cooling pot 16 can be set to a temperature of 10-90 °C, for example. See paragraph 57. Each temperature control pot 12 is used to control the temperature distribution in a corresponding preform 1 to obtain a desired thickness distribution and appearance for the resulting container. See paragraphs 66 and 67. Example resins that can be used include polypropylene (PP) and polyethylene terephthalate (PET). See paragraph 86.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used one of the temperature control pots 12 of Nakahara in place of the heater 61 of Kurokawa to help obtain a desired thickness distribution and appearance for the transparent bottles 10, as taught by Nakahara (see paragraphs 66 and 67). Further, this would represent a simple substitution of one known element for another (one heating arrangement for another) to obtain predictable results. See MPEP 2143(I)(B).
With respect to the limitation that no portion of the plurality of heat pots directly contacts the preform vessel during the heating thereof, the above combination of Kurokawa and Nakahara meets this limitation when the two heating blocks 17 of Nakahara are relied upon for the claimed plurality of heat pots (as opposed to relying on the two heating blocks 17 plus the cooling pot 16 of Nakahara). See Figure 2 of Nakahara. Alternatively, this feature is taught by Zoppas. Specifically, note the spacing between the preform 1 and each of the heating rings 5 of the heating modules 11-16 in Figure 2 of Zoppas. See also paragraphs 24, 25, 28-30, and 35 of Zoppas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the preform heating arrangement of modified Kurokawa could be configured such that the preform being heated is spaced 

Regarding claim 2, modified Kurokawa discloses wherein at least a portion of the heat pots are annular in shape (see Figure 3 of Nakahara).

Regarding claim 3, modified Kurokawa discloses wherein the formed second vessel includes a threaded neck (see Figure 1 of Kurokawa).

Regarding claim 4, modified Kurokawa discloses wherein the formed second vessel includes no vacuum panels (see Figure 1 of Kurokawa; see also Figure 7 of Nakahara).

Regarding claim 5, modified Kurokawa discloses wherein steps (b) through (g) are performed with a single-step Injection Stretch Blow Molding (ISBM) machine (see Figure 4 and page 9, lines 9-29, of Kurokawa).

Regarding claim 7, modified Kurokawa discloses wherein the heat pots are adjacent to the preform vessel during the heating (see Figure 2 of Nakahara, particularly the position of the preform 1).

Regarding claim 9, modified Kurokawa discloses wherein the formed second vessel has a property of holding liquid of between 204 degrees and 212 degrees F without substantially deforming (since modified Kurokawa discloses the same resin composition, apparatus, and method as the present invention, it is expected that the transparent bottles 10 of Kurokawa would have the same properties as the vessels of the present invention; where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I)).

Regarding claim 13, modified Kurokawa does not explicitly disclose wherein the air is blown with a pressure of between 230 psi to 276 psi. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Clearly, the air blown into the preforms in modified Kurokawa is blown at some pressure. See Figure 4 and page 10, lines 7-9, of Kurokawa. One of ordinary skill in the art could have determined an appropriate pressure or range of pressures for performing this air blowing through routine experimentation. It is not inventive to discover the optimum or workable range in such a scenario. See MPEP 2144.05(II)(A).

Regarding claim 14, modified Kurokawa does not explicitly disclose wherein the mold is between 50 to 60 degrees F. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Clearly, the stretch blow mold 62 of modified Kurokawa is at some temperature. Further, Kurokawa discloses that the biaxially stretched preform 59 is cooled by the stretch blow mold 62 (see page 10, lines 11 and 12, and Figure 4), which suggests that the stretch blow mold 62 is cooler than the preform 59. One of ordinary skill in the art could have determined an appropriate temperature or range of temperatures for the stretch blow mold 62 through routine experimentation. It is not inventive to discover the optimum or workable range in such a scenario. See MPEP 2144.05(II)(A).

claim 15, modified Kurokawa discloses wherein at least one of the heat pots is at a temperature between 100 to 240 degrees C during the heating (as previously discussed, each of the heating blocks 17 of Nakahara can be independently temperature controlled, e.g., in a range of 100-450 °C; see paragraph 57 of Nakahara; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Regarding claims 16-18, please see the rejection of claim 15.

Regarding claim 19, modified Kurokawa discloses wherein at least one of the heat pots is set at ambient air temperature during the heating (as previously discussed, the cooling pot 16 of Nakahara can be set to a temperature of 10-90 °C, for example; see paragraph 57 of Nakahara; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Regarding claim 20, modified Kurokawa discloses wherein advancing the nozzle into the open end of the heated preform vessel stretches the preform vessel from a first length to a second length (see page 10, lines 7-11, and Figure 4 of Kurokawa; see also Figure 3).

Regarding claim 21, modified Kurokawa discloses wherein the heating step enhances clarity of the preform vessel (since modified Kurokawa discloses the same resin composition, apparatus, and method as the present invention, it is expected that the heating step of modified Kurokawa would also enhance the clarity of the transparent bottles 10 of Kurokawa; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I); similarly, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); see MPEP 2112.02(I)).

Regarding claim 22, modified Kurokawa discloses wherein the heated preform vessel is deformable (see Figure 4 and page 10, lines 7-11, of Kurokawa; see also Figure 3).

Regarding claim 24, modified Kurokawa does not explicitly disclose wherein the chemical composition is injected to form the preform vessel at an injection time of between 11 and 13 seconds. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Clearly, the molten resin 31 of modified Kurokawa is injected into the cavity 28 to form the preform 55 for some amount of injection time. See Figure 4 and page 5, line 38, to page 6, line 2, of Kurokawa. One of ordinary skill in the art could have determined an appropriate injection time or range of times through routine experimentation. It is not inventive to discover the optimum or workable range in such a scenario. See MPEP 2144.05(II)(A).
With respect to the limitation that the temperature of at least one of the heat pots is based on the injection time, Nakahara discloses that the temperature distribution imparted to the preform 1 by the temperature control pots 12 is changed according to the shape or weight of the preform 1, the state of the temperature distribution present since injection molding, the shape of the final container, etc. See paragraph 82. Since the temperature of the preform when it reaches the temperature control pots 12 would depend on how long injection takes, and since Nakahara teaches that the temperature 

Regarding claim 25, the same reasoning applies as set forth with respect to claim 24. That is, one of ordinary skill in the art could have determined an appropriate barrel temperature through routine experimentation, and it would have been obvious to have taken the barrel temperature into account in setting the temperatures of the temperature control pots 12 since the temperature of the preform when it reaches the temperature control pots 12 would depend on the barrel temperature.

Regarding claim 26, the same reasoning applies as set forth with respect to claim 24. That is, one of ordinary skill in the art could have determined an appropriate barrel nozzle temperature through routine experimentation, and it would have been obvious to have taken the barrel nozzle temperature into account in setting the temperatures of the temperature control pots 12 since the temperature of the preform when it reaches the temperature control pots 12 would depend on the barrel nozzle temperature.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Nakahara and Zoppas, as applied to claim 1 above, and further in view of U.S. Patent No. 7,241,850 (“Burmaster”), cited in an IDS.
Regarding claim 8, modified Kurokawa does not disclose wherein the chemical composition comprises a clarity agent. However, Kurokawa does disclose that the polypropylene resin composition can contain additives. See page 3, lines 28-33.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a clarity agent in the polypropylene resin composition of modified Kurokawa to provide better clarity performance in the resulting articles, as taught by Burmaster. Kurokawa states that additives can be included in the resin composition (see page 3, lines 28-33), and Kurokawa specifically wishes to produce a container having high transparency. See page 1, line 24, to page 2, line 3.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Nakahara and Zoppas, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0307064 (“Finger”).
Regarding claim 10, as discussed above, Nakahara discloses that each of the heating blocks 17 can be independently temperature controlled, e.g., in a range of 100-450 °C. Similarly, the cooling pot 16 can be set to a temperature of 10-90 °C, for example. See paragraph 57 of Nakahara. The temperature control pots 12 are used to control the temperature distribution in the preform 1 to obtain a desired thickness distribution and appearance for the resulting container. See paragraphs 66 and 67 of Nakahara. Nakahara further discloses that the temperature distribution imparted to the preform 1 is changed according to the shape or weight of the preform 1, the state of the temperature distribution present since injection molding, the shape of the final container, etc. Also, the length of the temperature control time and which of the temperature control core 13 and the temperature control pot 12 should be separated first from the preform 1 can be changed to impart an appropriate temperature distribution to 
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that different parts of the preforms of modified Kurokawa could be heated for different durations as part of imparting the desired temperature distribution to each preform. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 11, modified Kurokawa discloses wherein the first time duration is greater than the second time duration (this feature would necessarily be present in the combination set forth in the rejection of claim 10; that is, when different parts of a preform are heated for different durations, one of these durations must be greater than the other).

Regarding claim 12, modified Kurokawa does not explicitly disclose wherein the first time duration is between 2.5 and 3.5 seconds. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Clearly, the heating of the preforms in modified Kurokawa is performed for some amount of time. Also, as recognized by Nakahara, the length of the temperature control time can be changed to impart an appropriate temperature distribution to the preform 1. See paragraph 82. Therefore, it would have been obvious to one of ordinary skill in the art to have selected a heating duration based on the desired temperature distribution, and it is not inventive to discover the optimum or workable range in such a scenario. See MPEP 2144.05(II)(A).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Nakahara and Zoppas, as applied to claim 1 above, and further in view of U.S. Patent No. 4,592,719 (“Bellehache”), cited in an IDS.
Regarding claim 23, modified Kurokawa discloses cooling the heated preform vessel before the blowing step (as discussed above, Nakahara includes a cooling pot 16 for cooling the preform 1; see paragraphs 56 and 57 and Figure 2). However, modified Kurokawa does not disclose cooling the heated preform vessel in ambient air.
Bellehache discloses cooling preforms using atmospheric air. See column 1, lines 45-53.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that atmospheric air could be used in place of the cooling pot 16 of modified Kurokawa, as taught by Bellehache. This would represent a simple substitution of one known element for another (one cooling arrangement for another) to obtain predictable results. See MPEP 2143(I)(B).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Nakahara and Zoppas, as applied to claim 1 above, and further in view of U.S. Patent No. 6,186,760 (“Latham”), cited in an IDS.
Regarding claim 28, modified Kurokawa does not explicitly disclose a non-transitive computer readable medium comprising instructions configured to operate a processor to instruct machinery to perform the method of claim 1. However, it is expected that such structure would necessarily be present in Kurokawa and therefore in modified Kurokawa. Injection stretch blow molding machines are typically operated by controllers and associated instructions saved in memory, not by manual control. For example, see column 2, lines 43-63, of Latham. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of modified Kurokawa with a processor and non-transitory computer-readable medium for .

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Nakahara, Zoppas, and U.S. Patent Application Publication No. 2012/0085071 (“Hahn”).
Regarding claim 29, please see the rejection of claim 1, which contains many of the same limitations.
With respect to the limitation of a conditioning apparatus comprising a plurality of sets of heat pots, see Figure 3 of Nakahara, which shows two temperature control pots 12 configured to heat corresponding preforms (see Figure 2).
With respect to the use of multiple nozzles, molds, etc., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided such additional structure (as well as additional injection molds) to match the plurality of temperature control pots 12 and increase the number of transparent bottles 10 that can be produced per unit time. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).
With respect to the limitation that the temperature profile of one set of heat pots is different from the temperature profile of another set of heat pots, Hahn discloses a heating device 12 that can comprise at least two different heating chambers 13 and 14, where preforms are thermally conditioned in different ways in the heating chambers 13 and 14. For example, a first preform can be heated in the first heating chamber 13 to a temperature different from that of a second preform in the second heating chamber 14. The first preform can differ from the second preform in its outer appearance, e.g., its the temperature profile in the longitudinal axis of the preform, or the temperature profile in the circumferential direction of the preform. After thermal conditioning in the heating device 12, the preforms can be introduced into a blow molding machine 16 including at least two blow molding stations 17 and 18 in which the preforms can be shaped into different plastic bottles. See paragraphs 102-106 and Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of modified Kurokawa such that different temperature control pots 12 had different temperature profiles in the longitudinal axes of the preforms to enable simultaneous production of transparent bottles 10 having different shapes or sizes, as taught by Hahn.

Regarding claim 31, please see the rejection of claim 29, which incorporates the rejection of claim 1. Please also see the rejection of claim 25 regarding the barrel temperature. Further, as previously discussed, Nakahara discloses selecting a heating temperature profile to account for how the shape of a preform will change during expansion into a container. See paragraphs 66 and 67 of Nakahara, which discuss achieving a proper wall thickness distribution.{L0581595.1}8

Response to Arguments
Applicant’s arguments in the reply of 9 December 2020 have been fully considered and are persuasive in part. When the two heating blocks 17 and the cooling pot 16 of Nakahara are relied upon as the claimed plurality of heat pots, the combination of Kurokawa and Nakahara fails to disclose that no portion of the plurality of heat pots directly contacts the preform vessel during the heating thereof, as 
With respect to the Applicant’s arguments against the rejections of claims 24 and 25, the Examiner respectfully disagrees with these arguments for the reasons set forth in the rejections. Namely, Nakahara discloses that the temperature distribution imparted to the preform 1 by the temperature control pots 12 is changed according to the shape or weight of the preform 1, the state of the temperature distribution present since injection molding, the shape of the final container, etc. See paragraph 82. Since the temperature of the preform when it reaches the temperature control pots 12 would depend on how long injection takes and the temperature of the barrel, and since Nakahara teaches that the temperature distribution imparted to the preform 1 by the temperature control pots 12 should take the temperature of the preform 1 into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the injection time and barrel temperature into account in setting the temperatures of the temperature control pots 12 in modified Kurokawa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MARC C HOWELL/Primary Examiner, Art Unit 1774